Citation Nr: 1715804	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  11-20 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for detached retina, including scars and associated disability.

2.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) with bipolar disorder II.

3.  Entitlement to an initial rating higher than 10 percent for chronic cough, claimed as environmental hazards.

4.  Entitlement to an initial compensable rating for deviated septum with vasomotor rhinitis.

5.  Entitlement to an initial rating higher than 10 percent for gastroesophageal reflux disease (GERD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had honorable active duty from August 1993 to December 1996; June 1998 to February 1999; October 2001 to October 2002; and August 2006 to February 2008; service from June 2008 to June 2009 was under other than honorable conditions.  Between those tours of active service, he was a member of the Massachusetts and New Jersey Army National Guard. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Manchester, New Hampshire RO currently has jurisdiction over the Veteran's claims.

This case was previously before the Board in June 2015 at which time the above issues were remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In his September 2015 substantive appeal, the Veteran indicated that he wanted a Board video-conference hearing.  While a November 2015 letter to the Veteran informed him that he was not entitled to another Board hearing as this was a remanded appeal, the Board notes that the previous Board hearing in November 2011, did not address the issues currently on appeal.  In addition, the United States Court of Appeals for Veterans Claims has recently held that a Veteran is entitled to a Board hearing at each stage of an appeal.  Cook v. Snyder, 28 Vet. App. 330 (2017).  As the Veteran has not yet been afforded his requested hearing, a remand is necessary.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.702, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

